


CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this "Agreement") is entered into as of May 30, 2008, by
and between AMBASSADORS GROUP, INC., a Delaware corporation ("Borrower"), and
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1.                                    LINE OF CREDIT.


(a)              Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including May 31, 2011, not to exceed at any time the aggregate principal
amount of Twenty Million Dollars ($20,000,000.00) ("Line of Credit"), the
proceeds of which shall be used for Borrower’s general corporate
purposes.  Borrower's obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of May 30, 2008 ("Line of
Credit Note"), all terms of which are incorporated herein by this reference.


(b)              Letter of Credit Subfeature.  As a subfeature under the Line of
Credit, Bank agrees from time to time during the term thereof to issue or cause
an affiliate to issue standby letters of credit for the account of Borrower to
finance Borrower’s working capital requirements (each, a "Letter of Credit" and
collectively, "Letters of Credit"); provided, however, that the aggregate
undrawn amount of all outstanding Letters of Credit shall not at any time exceed
Two Million Five Hundred Thousand Dollars ($2,500,000.00).  The form and
substance of each Letter of Credit shall be subject to approval by Bank, in its
sole discretion.  No Letter of Credit shall have an expiration date subsequent
to the maturity date of the Line of Credit.  The undrawn amount of all Letters
of Credit shall be reserved under the Line of Credit and shall not be available
for borrowings thereunder.  Each Letter of Credit shall be subject to the
additional terms and conditions of the Letter of Credit agreements (each, a
"Letter of Credit Agreement" and collectively, "Letter of Credit Agreements"),
applications and any related documents required by Bank in connection with the
issuance thereof.  Each drawing paid under a Letter of Credit shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, then Borrower shall immediately
pay to Bank the full amount drawn, together with interest thereon from the date
such drawing is paid to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Line of Credit.  In such event
Borrower agrees that Bank, in its sole discretion, may debit any account
maintained by Borrower with Bank for the amount of any such drawing.


-1-

--------------------------------------------------------------------------------


(c)              Borrowing and Repayment.  Borrower may from time to time during
the term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided, however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.


SECTION 1.2.                                    INTEREST/FEES.


(a)              Interest.  The outstanding principal balance of each credit
subject hereto shall bear interest at the rate of interest set forth in each
promissory note or other instrument or document executed in connection
therewith.


(b)              Computation and Payment.  Interest with respect to all interest
rates other than the Prime Rate shall be computed on the basis of a 360-day
year, actual days elapsed.  Interest based on the Prime Rate shall be computed
on the basis of the actual days in a year of 365 (or in a leap year,
366).  Interest shall be payable at the times and place set forth in each
promissory note or other instrument or document required hereby.


(c)              Commitment Fee.  Borrower shall pay to Bank a non-refundable
commitment fee for the Line of Credit equal to Ten Thousand Dollars
($10,000.00), which fee shall be due and payable in full on the date of this
Agreement.


(d)              Letter of Credit Fees.  Borrower shall pay to Bank (i) for each
Letter of Credit, fees equal to sixty hundredths percent (0.60%) per annum
(computed on the basis of a 360-day year, actual days elapsed) of the face
amount thereof, which shall be due and payable upon: (A) the issuance of such
Letter of Credit and (B) each annual renewal date of such Letter of Credit
thereafter, and (ii) fees upon the payment or negotiation of each drawing under
any Letter of Credit and fees upon the occurrence of any other activity with
respect to any Letter of Credit (including without limitation, the transfer,
amendment or cancellation of any Letter of Credit) determined in accordance with
Bank's standard fees and charges then in effect for such activity.


(e)              Facility Fee.  Borrower shall pay to Bank a non-refundable
facility fee for the Line of Credit equal to Twenty Thousand Dollars
($20,000.00), which fee shall be due and payable in full as of each May 1.


SECTION 1.3.                                    COLLECTION OF PAYMENTS. Borrower
authorizes Bank to collect all interest and fees due under the Line of Credit by
charging Borrower's deposit account number 96-000-83688 with Bank, or any other
deposit account maintained by Borrower with Bank, for the full amount thereof
when due. Should there be insufficient funds in any such deposit account to pay
all such sums when due, the full amount of such deficiency shall be immediately
due and payable by Borrower.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.


-2-

--------------------------------------------------------------------------------


SECTION 2.1.                                    LEGAL STATUS. Borrower is a
corporation, duly organized and existing and in good standing under the laws of
the state of Delaware, and is qualified or licensed to do business (and is in
good standing as a foreign corporation, if applicable) in all jurisdictions in
which such qualification or licensing is required or in which the failure to so
qualify or to be so licensed could have a material adverse effect on Borrower.


SECTION 2.2.                                    AUTHORIZATION AND VALIDITY. This
Agreement, the Line of Credit Note, the Letters of Credit, the Letter of Credit
Agreement and any other instrument or document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the "Loan
Documents") have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.


SECTION 2.3.                                    NO VIOLATION. The execution,
delivery and performance by Borrower of each of the Loan Documents do not
violate any provision of any law or regulation, or contravene any provision of
the Articles of Incorporation or By-Laws of Borrower, and to the best of
Borrower’s knowledge,  result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.


SECTION 2.4.                                    LITIGATION. There are no
pending, or to the best of Borrower's knowledge threatened, actions, claims,
investigations, suits or proceedings by or before any governmental authority,
arbitrator, court or administrative agency involving a claim in excess of
$500,000.00 (each, a "Litigation Matter") other than those identified on
Schedule 2.4 hereto and incorporated herein by this reference.


SECTION 2.5.                                    CORRECTNESS OF FINANCIAL
STATEMENT. The consolidated annual financial statement of Borrower dated
December 31, 2007, and all interim financial statements delivered to Bank since
said date, true copies of which have been delivered by Borrower to Bank prior to
the date hereof, (a) are complete and correct and present fairly the financial
condition of the Ambassador Entities, (b) disclose all liabilities of Borrower
that are required to be reflected or reserved against under generally accepted
accounting principles, whether liquidated or unliquidated, fixed or contingent,
and (c) have been prepared in accordance with generally accepted accounting
principles consistently applied. To the best of Borrower's knowledge, since the
dates of such financial statements there has been no material adverse change in
the financial condition of Borrower, nor has Borrower mortgaged, pledged,
granted a security interest in or otherwise encumbered any of its assets or
properties except in favor of Bank or as otherwise permitted by Bank in writing.


SECTION 2.6.                                    INCOME TAX RETURNS. To the best
of Borrower's knowledge, there are no pending assessments or adjustments of its
income tax payable with respect to any year.


SECTION 2.7.                                    NO SUBORDINATION. There is no
agreement, indenture, contract or instrument to which Borrower is a party or by
which Borrower may be bound that requires the subordination in right of payment
of any of Borrower's obligations subject to this Agreement to any other
obligation of Borrower.


SECTION 2.8.                                    PERMITS, FRANCHISES. Borrower
possesses, and will hereafter possess, all permits, consents, approvals,
franchises and licenses required and rights to all trademarks, trade names,
patents, and fictitious names, if any, necessary to enable it to conduct the
business in which it is now engaged in material compliance with applicable law.


-3-

--------------------------------------------------------------------------------


SECTION 2.9.                                    ERISA. To the best of Borrower's
knowledge, Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time ("ERISA"); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a "Plan"); no Reportable Event
as defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under generally accepted accounting principles.


SECTION 2.10.                                    OTHER OBLIGATIONS. To the best
of Borrower's knowledge, Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.


SECTION 2.11.                                    ENVIRONMENTAL MATTERS. Except
as disclosed by Borrower to Bank in writing prior to the date hereof, and to the
best of Borrower's knowledge, Borrower is in compliance in all material respects
with all applicable federal or state environmental, hazardous waste, health and
safety statutes, and any rules or regulations adopted pursuant thereto, which
govern or affect any of Borrower's operations and/or properties, including
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Superfund Amendments and Reauthorization Act of 1986,
the Federal Resource Conservation and Recovery Act of 1976, and the Federal
Toxic Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time. None of the operations of Borrower is the
subject of any federal or state investigation evaluating whether any remedial
action involving a material expenditure is needed to respond to a release of any
toxic or hazardous waste or substance into the environment. Borrower has no
material contingent liability in connection with any release of any toxic or
hazardous waste or substance into the environment.


ARTICLE III
CONDITIONS


SECTION 3.1.                                    CONDITIONS OF INITIAL EXTENSION
OF CREDIT. The obligation of Bank to extend any credit contemplated by this
Agreement is subject to the fulfillment to Bank's satisfaction of all of the
following conditions:


(a)              Approval of Bank Counsel.  All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank's counsel.


(b)              Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:


 
(i)
This Agreement and each promissory note or other instrument or document required
hereby.

 
(ii)
Corporate Resolution: Borrowing.

 
(iii)
Certificate of Incumbency.

 
(iv)
Such other documents as Bank may require under any other Section of this
Agreement.



-4-

--------------------------------------------------------------------------------


(c)              Financial Condition.  There shall have been no material adverse
change, as determined by Bank, in the financial condition or business of
Borrower, nor any material decline, as determined by Bank, in a substantial or
material portion of the assets of Borrower since December 31, 2007.


(d)              Insurance.  Borrower shall have delivered to Bank evidence of
insurance coverage on all Borrower's property, in form, substance, amounts,
covering risks and issued by companies satisfactory to Bank.


SECTION 3.2.                                    CONDITIONS OF EACH EXTENSION OF
CREDIT. The obligation of Bank to make each extension of credit requested by
Borrower hereunder shall be subject to the fulfillment to Bank's satisfaction of
each of the following conditions:


(a)              Compliance.  The representations and warranties contained
herein and in each of the other Loan Documents shall be true on and as of the
date of the signing of this Agreement and on the date of each extension of
credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date (unless by their terms, such representations and warranties were
made as of a specific date), no Event of Default as defined herein, and no
condition, event or act which with the giving of notice or the passage of time
or both would constitute such an Event of Default, shall have occurred and be
continuing or shall exist.


(b)              Documentation.  Bank shall have received all additional
documents which may be required in connection with such extension of credit.


(c)              Additional Letter of Credit Documentation.  Prior to the
issuance of each Letter of Credit, Bank shall have received a Letter of Credit
Agreement properly completed and duly executed by Borrower.


ARTICLE IV
AFFIRMATIVE COVENANTS




Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:


SECTION 4.1.                                    PUNCTUAL PAYMENTS. Punctually
pay all principal, interest, fees or other liabilities due under any of the Loan
Documents at the times and place and in the manner specified therein.


SECTION 4.2.                                    ACCOUNTING RECORDS. Maintain
adequate books and records in accordance with generally accepted accounting
principles consistently applied, and permit any representative of Bank, at any
reasonable time, to inspect, audit and examine such books and records, to make
copies of the same, and to inspect the properties of Borrower; provided,
however, that so long as no Event of Default exists and is continuing hereunder
as of the date of such inspection, Bank shall provide Borrower with at least two
(2) days' prior notice thereof.


-5-

--------------------------------------------------------------------------------


SECTION 4.3.                                    FINANCIAL STATEMENTS. Provide to
Bank all of the following, in form and detail satisfactory to Bank:


(a)              not later than 90 days after and as of the end of each fiscal
year, a consolidated financial statement of Borrower, together with a copy of
the 10K report filed by Borrower with the Securities Exchange Commission,
audited by a certified public accountant reasonably acceptable to Bank, to
include a balance sheet, an income statement and a statement of cash flows;


(b)              not later than 45 days after and as of the end of each fiscal
quarter, a consolidated financial statement of Borrower, together with a copy of
the 10Q report filed by Borrower with the Securities Exchange Commission, to
include a balance sheet, an income statement and a statement of cash flows;


(c)              not later than 60 days prior to the last day of each fiscal
year, Borrower’s projections of consolidated financial statements for the
immediately following year, by fiscal quarter;


(d)              a Compliance Certificate: (i) contemporaneously with any
request for an advance under the Line of Credit when the outstanding principal
balance of the Line of Credit at the time of such request is zero, and (ii) so
long as there are outstanding borrowings under the Line of Credit (excluding
amounts reserved under Section 1.1 (b)), contemporaneously with each annual and
quarterly financial statement of Borrower required hereby. As used herein,
“Compliance Certificate” shall mean a financial covenant compliance certificate
(in form and substance acceptable to Bank) of Borrower, together with a
certificate of the president or chief financial officer of Borrower that said
financial statements are accurate and that there exists no Event of Default nor
any condition, act or event with which the giving of notice or the passage of
time or both would constitute an Event of Default;


(e)  
from time to time such other information as Bank may reasonably request.



SECTION 4.4.                                    COMPLIANCE. Preserve and
maintain all licenses, permits, governmental approvals, rights, privileges and
franchises necessary for the conduct of its business; and comply with the
provisions of all documents pursuant to which Borrower is organized and/or which
govern Borrower's continued existence and with the requirements of all laws,
rules, regulations and orders of any governmental authority applicable to
Borrower and/or its business.


SECTION 4.5.                                    INSURANCE. Maintain and keep in
force, for each business in which Borrower is engaged, insurance of the types
and in amounts customarily carried in similar lines of business, including but
not limited to fire, extended coverage, public liability, flood, property damage
and workers' compensation, with all such insurance carried with companies and in
amounts satisfactory to Bank, and deliver to Bank from time to time at Bank's
request schedules setting forth all insurance then in effect.


SECTION 4.6.                                    FACILITIES. Keep all properties
useful or necessary to Borrower's business in good repair and condition, and
from time to time make necessary repairs, renewals and replacements thereto so
that such properties shall be fully and efficiently preserved and maintained.


SECTION 4.7.                                    TAXES AND OTHER LIABILITIES. Pay
and discharge when due any and all indebtedness, obligations, assessments and
taxes, both real or personal, including
 
-6-

--------------------------------------------------------------------------------


 
without limitation federal and state income taxes and state and local property
taxes and assessments, except (a) such as Borrower may in good faith contest or
as to which a bona fide dispute may arise, and (b) for which Borrower has made
provision, to Bank's satisfaction, for eventual payment thereof in the event
Borrower is obligated to make such payment.


SECTION 4.8.                                    LITIGATION. Promptly give notice
in writing to Bank of any Litigation Matter pending or threatened against
Borrower that is not disclosed on Schedule 2.4 appended hereto.


SECTION 4.9.                                    FINANCIAL CONDITION. Maintain
Borrower's financial condition as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein):


(a)              Current Ratio not less than 1.10 to 1.0 for each fiscal quarter
ending June 30 and not less than 1.50 to 1.0 for each fiscal quarter ending
September 30, with “Current Ratio” defined as the sum of cash and cash
equivalents, marketable securities, prepaid program costs, and expenses divided
by the sum of accounts payable, accrued expenses and other short-term
liabilities (excluding deferred taxes), participant deposits, the outstanding
principal balance of the Line of Credit (including the reserve for outstanding
Letters of Credit) and the current portion of capitalized lease payments and
long-term debt.


(b)              Deployable Cash not less than zero at any time, with
“Deployable Cash” defined as cash and cash equivalents, available for sale
securities, prepaid program costs and expenses minus participant deposits,
accounts payable, accrued expenses, and other short-term liabilities (excluding
deferred taxes) and the current portion of long-term capitalized lease payments.


(c)              Tangible Net Worth not less than $40,000,000.00 at any time,
with "Tangible Net Worth" defined as the aggregate of total stockholders' equity
less any intangible assets.


(d)              Net income after taxes not less than $4,000,000.00 on a
trailing 4-quarter basis, determined as of each fiscal quarter end.


SECTION 4.10.                                    NOTICE TO BANK. Promptly (but
in no event more than ten (10) days after the occurrence of each such event or
matter) give written notice to Bank in reasonable detail of: (a) the occurrence
of any Event of Default, or any condition, event or act which with the giving of
notice or the passage of time or both would constitute an Event of Default;
(b) any change in the name or the organizational structure of Borrower; (c) the
occurrence and nature of any Reportable Event or Prohibited Transaction, each as
defined in ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower is required
to maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower's.


ARTICLE V
NEGATIVE COVENANTS




Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and
 
-7-

--------------------------------------------------------------------------------


until payment in full of all obligations of Borrower subject hereto, Borrower
will not without Bank's prior written consent:


SECTION 5.1.                                    USE OF FUNDS. Use any of the
proceeds of any credit extended hereunder except for the purposes stated in
Article I hereof.


SECTION 5.2.                                    OTHER INDEBTEDNESS. Create,
incur, assume or permit to exist any indebtedness or liabilities resulting from
borrowings, loans or advances, whether secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, except (a) the
liabilities of Borrower to Bank, (b) liabilities not to exceed an aggregate of
$2,500,000.00 outstanding at any time, (c) any other liabilities of Borrower
existing as of, and disclosed to Bank prior to, the date hereof, (d)
indebtedness of Borrower contractually subordinated to Borrower's obligations to
Bank on terms and conditions acceptable to Bank, and (e) participant deposits.


SECTION 5.3.                                    MERGER, CONSOLIDATION, TRANSFER
OF ASSETS. Except as identified on Schedule 5.3 hereto, incorporated herein by
this reference, and Except in connection with a Permitted Acquisition, merge
into or consolidate with any other entity; make any substantial change in the
nature of Borrower's business as conducted as of the date hereof; acquire all or
substantially all of the assets of any other entity except in connection with a
Permitted Acquisition; nor sell, lease, transfer or otherwise dispose of all or
a substantial or material portion of Borrower's assets except in the ordinary
course of its business.


As used herein, “Permitted Acquisition” means the purchase by Borrower of all or
substantially all of the assets, business, stock, partnership interests or
membership interests of any person or entity, or the acquisition by Borrower of
any corporation, partnership or limited liability company through a merger or
consolidation in which the surviving entity is Borrower, and which satisfies the
following conditions, as determined by Bank in its sole discretion: (a) the
purpose of the acquisition shall be to acquire a business in a similar or
related line of business to that of Borrower; (b) Bank shall have received from
Borrower such information regarding the terms and conditions of the acquisition
as it shall reasonably require; (c) no later than thirty (30) days prior to the
anticipated closing of such acquisition, Borrower shall deliver consolidated pro
forma financial statements to Bank, in form and substance satisfactory to Bank
and certified by the president or chief financial officer of Borrower,
evidencing that after giving effect to the acquisition, no financial covenant of
this Agreement shall be violated; (d) at the time of such acquisition, no Event
of Default (as defined in Section 6.1 hereof), and no condition or event or act
which with the giving of notice or the passage of time or both would constitute
an Event of Default, shall exist or shall have occurred and be continuing
hereunder or under any of the other Loan Documents; and (e) the acquisition
shall comply with all applicable laws.


SECTION 5.4.                                    GUARANTIES. Guarantee or become
liable in any way as surety, endorser (other than as endorser of negotiable
instruments for deposit or collection in the ordinary course of business),
accommodation endorser or otherwise for, nor pledge or hypothecate any assets of
Borrower as security for, any liabilities or obligations of any other person or
entity, except any of the foregoing in favor of Bank.


SECTION 5.5.                                    LOANS, ADVANCES, INVESTMENTS.
Make any loans or advances to or investments in any person or entity, except (a)
any of the foregoing existing as of, and disclosed to Bank prior to, the date
hereof, and (b) intercompany loans and investments in other entities related to
Permitted Acquisitions in an amount not to exceed an aggregate of $2,500,000.00
outstanding at any time.


-8-

--------------------------------------------------------------------------------


SECTION 5.6.                                    PLEDGE OF ASSETS. Except as
identified on Schedule 5.6 hereto, incorporated herein by this reference,
mortgage, pledge, grant or permit to exist a security interest in, or lien upon,
all or any portion of Borrower's assets now owned or hereafter acquired, except
(a) purchase money security interests granted to secure debt permitted under
Section 5.2 (b) hereof; and (b) any of the foregoing in favor of Bank.




ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.                                    The occurrence of any of the
following shall constitute an "Event of Default" under this Agreement:


(a)              Borrower shall fail to pay within five (5) Business Days of the
date when due any principal, interest, fees or other amounts payable under any
of the Loan Documents.


(b)              Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.


(c)              Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those referred to in subsections (a) and (b) above), and
with respect to any such default which by its nature can be cured, such default
shall continue for a period of twenty (20) days from its occurrence.


(d)              Any default in the payment or performance of any obligation, or
any defined event of default, under the terms of any contract or instrument
(other than any of the Loan Documents) pursuant to which Borrower, any guarantor
hereunder or any general partner or joint venturer in Borrower if a partnership
or joint venture (with each such guarantor, general partner and/or joint
venturer referred to herein as a "Third Party Obligor") has incurred any debt or
other liability to any person or entity, including Bank.


(e)              Attachments, levies or other like process in excess of
$1,000,000.00 in the aggregate are made upon Borrower's or any Third Party
Obligor's assets or a judgment is rendered against the property of Borrower or
any Third Party Obligor involving a liability of more than $1,000,000.00 which
shall not have been vacated, discharged, stayed or bonded to Bank's satisfaction
within thirty (30) days from the entity thereof.


(f)              Borrower or any Third Party Obligor shall become insolvent, or
shall suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time ("Bankruptcy Code"), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower or any Third Party
Obligor which is not dismissed within sixty (60) days of the filing of such
petition, or Borrower or any Third Party Obligor shall file an answer
 
-9-

--------------------------------------------------------------------------------


admitting the jurisdiction of the court and the material allegations of any
involuntary petition; or Borrower or any Third Party Obligor shall be
adjudicated a bankrupt, or an order for relief shall be entered against Borrower
or any Third Party Obligor by any court of competent jurisdiction under the
Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors.


(g)              There shall exist or occur any event or condition which Bank in
good faith believes impairs, or is substantially likely to impair, the prospect
of payment or performance by Borrower of its obligations under any of the Loan
Documents.


(h)              The dissolution or liquidation of Borrower or any Third Party
Obligor if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or any of its directors, stockholders
or members, shall take action seeking to effect the dissolution or liquidation
of Borrower or such Third Party Obligor.


SECTION 6.2.                                    REMEDIES. Upon the occurrence of
any Event of Default: (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank's
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Borrower; (b) the obligation, if any, of Bank to extend any
further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law.  All rights, powers and remedies of Bank may
be exercised at any time by Bank and from time to time after the occurrence of
an Event of Default, are cumulative and not exclusive, and shall be in addition
to any other rights, powers or remedies provided by law or equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.                                    NO WAIVER. No delay, failure or
discontinuance of Bank in exercising any right, power or remedy under any of the
Loan Documents shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy. Any waiver, permit, consent
or approval of any kind by Bank of any breach of or default under any of the
Loan Documents must be in writing and shall be effective only to the extent set
forth in such writing.


SECTION 7.2.                                    NOTICES. All notices, requests
and demands which any party is required or may desire to give to any other party
under any provision of this Agreement must be in writing delivered to each party
at the following address:


BORROWER:            AMBASSADORS GROUP, INC.
1956 Ambassador Way
Spokane, Washington 99224-4009


-10-

--------------------------------------------------------------------------------


BANK:                       WELLS FARGO BANK, NATIONAL ASSOCIATION
601 West 1st Avenue, 9th Floor
Spokane, Washington 99201


or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


SECTION 7.3.                                    COSTS, EXPENSES AND ATTORNEYS'
FEES. Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of Bank's in-house
counsel), expended or incurred by Bank in connection with (a) Bank's continued
administration of this Agreement and the other Loan Documents, and the
preparation of any amendments and waivers hereto and thereto, (b) the
enforcement of Bank's rights and/or the collection of any amounts which become
due to Bank under any of the Loan Documents, and (c) the prosecution or defense
of any action in any way related to any of the Loan Documents, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Borrower or any other person or entity.


SECTION 7.4.                                    SUCCESSORS, ASSIGNMENT. This
Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties; provided, however, that Borrower may not assign or transfer its
interests or rights hereunder without Bank's prior written consent.  Bank
reserves the right to sell, assign, transfer, negotiate or grant participations
in all or any part of, or any interest in, Bank's rights and benefits under each
of the Loan Documents.  In connection therewith, Bank may disclose all documents
and information which Bank now has or may hereafter acquire relating to any
credit subject hereto, Borrower or its business, or any collateral required
hereunder.


SECTION 7.5.                                    ENTIRE AGREEMENT; AMENDMENT.
This Agreement and the other Loan Documents constitute the entire agreement
between Borrower and Bank with respect to each credit subject hereto and
supersede all prior negotiations, communications, discussions and correspondence
concerning the subject matter hereof. This Agreement may be amended or modified
only in writing signed by each party hereto.


SECTION 7.6.                                    NO THIRD PARTY BENEFICIARIES.
This Agreement is made and entered into for the sole protection and benefit of
the parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or claim in connection with, this Agreement or any
other of the Loan Documents to which it is not a party.


SECTION 7.7.                                    TIME. Time is of the essence of
each and every provision of this Agreement and each other of the Loan Documents.


SECTION 7.8.                                    SEVERABILITY OF PROVISIONS. If
any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to
 
-11-

--------------------------------------------------------------------------------


the extent of such prohibition or invalidity without invalidating the remainder
of such provision or any remaining provisions of this Agreement.


SECTION 7.9.                                      COUNTERPARTS. This Agreement
may be executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement.


SECTION 7.10.                                    GOVERNING LAW. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Washington.


SECTION 7.11.                                    ARBITRATION.


(a)              Arbitration.  The parties hereto agree, upon demand by any
party, to submit to binding arbitration all claims, disputes and controversies
between or among them (and their respective employees, officers, directors,
attorneys, and other agents), whether in tort, contract or otherwise in any way
arising out of or relating to (i) any credit subject hereto, or any of the Loan
Documents, and their negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (ii) requests for additional credit.


(b)            Governing Rules.  Any arbitration proceeding will (i) proceed in
a location in Washington selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein as
applicable, as the “Rules”).  If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall
control.  Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any dispute.  Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.


(c)            No Waiver of Provisional Remedies, Self-Help and
Foreclosure.  The arbitration requirement does not limit the right of any party
to (i) foreclose against real or personal property collateral; (ii) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding.  This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.


(d)            Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority
 
-12-

--------------------------------------------------------------------------------


vote of a panel of three arbitrators; provided, however, that all three
arbitrators must actively participate in all hearings and deliberations.  The
arbitrator will be a neutral attorney licensed in the State of Washington or a
neutral retired judge of the state or federal judiciary of Washington, in either
case with a minimum of ten years experience in the substantive law applicable to
the subject matter of the dispute to be arbitrated.  The arbitrator will
determine whether or not an issue is arbitratable and will give effect to the
statutes of limitation in determining any claim.  In any arbitration proceeding
the arbitrator will decide (by documents only or with a hearing at the
arbitrator's discretion) any pre-hearing motions which are similar to motions to
dismiss for failure to state a claim or motions for summary adjudication.  The
arbitrator shall resolve all disputes in accordance with the substantive law of
Washington and may grant any remedy or relief that a court of such state could
order or grant within the scope hereof and such ancillary relief as is necessary
to make effective any award.  The arbitrator shall also have the power to award
recovery of all costs and fees, to impose sanctions and to take such other
action as the arbitrator deems necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the Washington Rules of Civil
Procedure or other applicable law.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction.  The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.


(e)            Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.


(f)            Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.


(g)            Payment Of Arbitration Costs And Fees.  The arbitrator shall
award all costs and expenses of the arbitration proceeding.


(h)            Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationshipbetween the
parties.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON  LAW.


-13-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


              WELLS FARGO BANK,
AMBASSADORS GROUP,
INC.                                                                                                                         
 NATIONAL ASSOCIATION


By:
________________________________                                                                                                
By: ____________________________
      Chadwick J. Byrd, Chief Financial
Officer                                                                                                          
Thomas Beil, Relationship Manager
       
By: ________________________________
     Jeffrey D. Thomas, Chief Executive Officer and President
       



 
 




-14-

--------------------------------------------------------------------------------



